DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-25 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. [US PGPUB 2016/0133668 A1; on IDS] in view of Teng et al. [bioRxiv, 23 August 2017, 10 pages; on IDS].
Claim 1 is drawn to a method for identifying nucleotides of a nucleic acid.  The method comprises accessing data obtained from detected light emissions by luminescent labels associated with nucleotides during nucleotide incorporation events for the nucleic acid.  The method comprises providing the data as input to a trained deep learning model to obtain output identifying nucleotides of the nucleic acid.
Claim 12 is drawn to similar subject matter as claim 1, except claim 12 is drawn to a system.
Claim 13 is drawn to similar subject matter as claim 1, except claim 13 is drawn to computer readable media.
Claim 14 is drawn to a method for identifying nucleotides of a nucleic acid.  The method comprises accessing data obtained from detected light emissions by luminescent labels associated with nucleotides.  The light emissions are in response to a series of light pulses.  A number of photons is detected in each of the plurality of intervals in a time period after the light pulse.  The method comprises providing the data as input to a trained machine learning model to obtain output identifying nucleotides of the nucleic acid.
The document of Rothberg et al. studies an integrated device for temporal binning of received photons [title].  Paragraphs 18-19 of Rothberg et al. teach sequencing a nucleic acid.  Paragraphs 18-19 of Rothberg et al. teach detecting arrival times of photons from luminescent molecules attached to the nucleic acid molecules.  Paragraphs 113-114 of Rothberg et al. teach applying a plurality of pulses of light to the luminescent molecule attached to the nucleic acid to result in detectable photon emissions.  
Rothberg et al. does not teach providing the data as input to a trained deep learning model to obtain output identifying nucleotides of the oligonucleotide.
The document of Teng et al. studies translating nanopore raw signal directly into nucleotide sequence using deep learning [title].

With regard to claims 2-3 and 22-24, the abstract of Teng et al. teaches deep learning.  The final paragraph on page 1 of Teng et al. teaches both CNN and CTC-fitted neural network models.

With regard to claims 4-5 and 7, Figure 2 of Teng et al. illustrates label probability of an oligonucleotide as a function of the base that is moving through the nanopore.  When a threshold in signal strength is reached, a basecall is made below the abscissa axis in Figure 2 of Teng et al.

With regard to claims 6, 8-9, and 20-21, paragraphs 102-103 of Rothberg et al. teach organizing the time intervals/portions in which photons are received into time bins for binning incorporation events.  Paragraph 108 of Rothberg et al. teaches comparing intensities of fluorescent lifetime measurements as a function of intervals of time.  Figure 2 of Teng et al. illustrates sequencing data in deep learning as a function of time wherein each portion of data identifies a different nucleotide in to the oligonucleotide.

With regard to claims 10-11, paragraphs 18-19 and 113-114 of Rothberg et al. studies photons emitted from luminescent molecules as a function of time as a result of a plurality of different light pulses.  Figure 2 of Teng et al. specifies at least some of the nucleic acids in the oligonucleotide sequence.

With regard to claims 15-16, paragraph 102 of Rothberg et al. teaches binning different photon events into a plurality of different time intervals.  Paragraphs 113-114 of Rothberg et al. teach applying a plurality of different light pulses as a function of time.

With regard to claims 18-19, paragraph 101 of Rothberg et al. teaches pixels wherein each pixel individual detects light events.  Paragraphs 247-250 and Figure 10A of Rothberg et al. teach rows of pixels wherein each pixel in the row detects photons from different events.

With regard to claim 25, paragraphs 18-19 of Rothberg et al. teach detecting arrival times of photons from luminescent molecules attached to the nucleic acid molecules.  Paragraphs 113-114 of Rothberg et al. teach applying a plurality of pulses of light to the luminescent molecule attached to the nucleic acid to result in detectable photon emissions.  The document of Teng et al. studies translating nanopore raw signal directly into nucleotide sequence using deep learning [title].

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the characterization of photons emitted from a luminescent molecule as a function of time of Rothberg et al. by use of the deep learning of Teng et al. wherein the motivation would have been that deep learning is a more computationally efficient means of characterizing nucleic acid sequences [abstract of Teng et al.].  There would have been a reasonable expectation of success in combining Rothberg et al. and Teng et al. because both documents analogously pertain to sequencing oligonucleotides.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an array of data wherein columns are differentiated by intervals in light pulses.

Related Prior Art
The prior art of Tomaney et al. [US PGPUB 2009/0024331 A1; on IDS] teaches methods and processes for calling bases in sequence by incorporation methods.  Tomaney et al. uses template nucleic acids to identify larger nucleic acid sequences.  Figure 1 of Tomaney et al. teaches use of optical techniques in the sequencing process.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	17 April 2022